                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
DJAMEL OUADANI,                    )
on behalf of himself and           )
all others similarly situated,     )
                                   )
                    Plaintiff,     )           Civil Action
                                   )         No. 16-12036-PBS
v.                                 )
                                   )
DYNAMEX OPERATIONS EAST, LLC,      )
                                   )
                    Defendant.     )
___________________________________)

                      MEMORANDUM AND ORDER

                       September 13, 2019

Saris, C.J.

                          INTRODUCTION

    Plaintiff Djamel Ouadani (“Ouadani”) brings this lawsuit

against Defendant, Dynamex Operations East, LLC (“Dynamex”),

alleging violations of the Fair Labor Standards Act (“FLSA”),

and the Massachusetts misclassification and wage laws. He

asserts individual, class, and collective claims arising from

Dynamex’s practice of classifying drivers who perform Google

Shopping Express deliveries as independent contractors. Pending

before the Court are Ouadani’s motion to certify a class of

Google Express delivery drivers for his state law

misclassification and improper deductions claims and his motion

for partial summary judgment on the misclassification claim.

                                 1
     After hearing, the Court ALLOWS IN PART and DENIES IN PART

Ouadani’s motion for class certification (Dkt. No. 70) and

DENIES his motion for partial summary judgment (Dkt. No. 71).

                       FACTUAL BACKGROUND

     The following facts are undisputed except where otherwise

stated.

I.   The Parties

     Ouadani performed Google Express deliveries from March 2016

to August 2016. He contracted directly with Selwyn & Bertha LLC

(“S&B”), which was one of companies Dynamex used to supply

drivers for Google Express deliveries. S&B classified and paid

Ouadani as an independent contractor, not an employee.

     Dynamex, which is now doing business as TForce Final Mile

LLC, is headquartered in Dallas, Texas and operates a branch

office in Wilmington, Massachusetts. Dynamex is a provider of

transportation logistics services, which include providing same-

day delivery services for its clients. From June 1, 2014 to

October 14, 2016, Dynamex contracted with Google Inc. (“Google”)

to provide drivers to make Google Express deliveries across

several major U.S. cities, including Boston, Massachusetts.

Dynamex’s Wilmington office was responsible for Google Express

deliveries in the Greater Boston area.




                                2
II.   Dynamex’s Business

      a.   The Google Express Contract

      Google Express is a same-delay delivery service that allows

consumers to place delivery orders online from local retail

stores such as Target, Walgreens, or Staples. Dynamex entered

into a Statement of Work (“SOW”) with Google effective June 1,

2014. Under the SOW, it agreed to provide drivers to perform

Google Express deliveries for a two-year period. Prior to the

expiration of the SOW, Dynamex and Google entered into an

amendment to the SOW (“Amended SOW”) effective June 1, 2016. The

Amended SOW was to last until November 30, 2016 unless otherwise

terminated by the parties. The SOW and the Amended SOW included

substantially the same terms. Google terminated the Amended SOW

sometime in October 2016. Dynamex stopped performing services

under the Amended SOW on October 14, 2016.

      The SOW (and the Amended SOW) included a list of minimum

qualifications for Google Express drivers. Drivers were required

to have at least two years of experience, have a clean driving

record, speak fluent, understandable English, and be comfortable

using a smartphone and related technology. They were also

required to be well-groomed and wear approved Google apparel.

Dynamex was responsible for making sure drivers satisfied these

qualifications. The SOW also required that the drivers complete

a Google Express orientation and abide by Google’s standard

                                 3
operating procedures in making deliveries. Dynamex was

responsible for training the drivers on Google’s standard

operating procedures. This included administering Google-

designed training programs but also “developing and coordinating

orientation programs based on identified needs.” Dkt. No. 72-3

at 3-4. For example, it was Dynamex’s responsibility to

“initiat[e], maintain[] and supervis[e] all necessary safety

precautions and programs.” Id. at 4. Once drivers were trained,

Dynamex had a continuing obligation to monitor driver

performance to ensure that deliveries were made on time and in

accordance with Google’s standard operating procedures.

     b.   Masters, Agents, and Indirect Drivers

     Dynamex contends it did not have any W-2 employees that

performed Google Express deliveries. In the beginning,

deliveries were performed by (1) independent contractors who

contracted directly with Dynamex, (2) drivers who worked for

Master Independent Contractors (“Masters”) that contracted with

Dynamex, and (3) drivers who worked for Agents that contracted

with Dynamex. After October 31, 2014, however, Dynamex ceased

contracting directly with individual drivers and, from that

point forward, all Google Express deliveries were made by

drivers who were associated with either a Master or an Agent.1


1    According to Ralph Donovan, Dynamex’s designated Rule
30(b)(6) witness and the branch manager of the Wilmington
                                4
     Masters were the primary source of drivers Dynamex used to

complete Google Express deliveries. Masters contracted directly

with Dynamex. In order to be eligible, Masters were required to

have a business license and be an incorporated company, limited

liability company (“LLC”), or special corporation. There were

two type of drivers provided by Masters: the owners of the

contracting “Master” entities and other individuals who

contracted with or were employed by Masters. Dynamex referred to

the latter group as “Indirect Drivers.” Masters were required to

have at least one Indirect Driver (the owners were permitted but

not required to be drivers). Masters also had to provide

insurance for their drivers, which they could purchase through

Dynamex. Dynamex used at least 19 Masters to perform Google

Express deliveries in Massachusetts: Banana Hill Courier

Service, Braulio Vega, Elite Delivery Services Inc., Eureka

Logistics, Omega Express Courier Service, R&R Courier Service,

LLC, Rafferty & Family Enterprises, LLC, Red Line Trucking LLC,

RMB Transport, Roberto Ozuna LLC, S&B,2 Sam Courier, Soni Courier

Service LLC, TDOO Express Services Inc., Thomas Multi Services

LLC, Time Bandit Courier, Topline Courier, United Transportation




office, this policy change was prompted in part by a prior class
action lawsuit.
2    S&B was an Agent from May 6, 2015 to January 6, 2016, at
which point it entered into a new contract with Dynamex that
converted it to a Master.
                                5
System LLC, and World Trans Inc. In total, Masters provided

Dynamex with 122 Indirect Drivers that performed Google Express

deliveries in Massachusetts during the proposed class period.

    Agents were larger transportation companies that Dynamex

used when it needed additional drivers to cover excess demand

for Google Express delivery services. Agents also contracted

directly with Dynamex. Like Masters, Agents were required to

have a business license and be an incorporated company, LLC, or

special corporation. Unlike Masters, however, they needed to

have a verifiable brick-and-mortar location, a website, and more

than ten total drivers. Agents also had to perform their own

background checks, drug tests, and vehicle checks and were

solely responsible for providing insurance for their drivers.

Finally, 50% or more of Agents’ business had to come from

companies other than Dynamex. Dynamex referred to all drivers

provided by Agents as “Indirect Drivers.” Dynamex used two

Agents to perform Google Express deliveries in Massachusetts:

Famm Driving and Patriot Express Logistics LLC. In total, Agents

provided Dynamex with eight Indirect Drivers that performed

Google Express deliveries in Massachusetts during the proposed

class period.

    In general, Dynamex did not require its Masters to classify

their drivers as either W-2 employees or independent

contractors. However, Elite Delivery Services Inc., Omega

                                6
Express Courier Service, LLC, Rafferty & Family Enterprises LLC,

and Topline Courier signed a “Broker/Motor Carrier Master

Agreement” with Dynamex in 2009 which required that all drivers

either be “directly employed and paid hourly by [the Master] or

provided to [the Master] by a bona fide employment staffing

agency.”3 Dkt. No. 79-2 at 16-17, 27-28, 56-57, 171-72. A

representative from R&R Courier Service, LLC also has submitted

an affidavit stating that it employed its Indirect Drivers as W-

2 employees. In total, the Masters and Agents who are known to

have used W-2 employees provided Dynamex with 18 Indirect

Drivers. Meanwhile, S&B classified its Indirect Drivers as

independent contractors who filed Form 1099s with the IRS.

Ouadani also attempted to subpoena employment records from 19 of

the Masters and Agents. Only six Masters or Agents responded to

the subpoenas, and only two of those -– Eureka Logistics and

Patriot Express Logistics LLC -- produced tax forms for their

Indirect Drivers. According to the tax forms, both Eureka

Logistics and Patriot Express Logistics LLC paid their Indirect

Drivers as independent contractors. In total, the Masters and

Agents who are known to have used independent contractors

provided Dynamex with 36 Indirect Drivers. It is not clear from




3    A representative from Rafferty & Family Enterprises LLC
also has submitted an affidavit confirming that it employed its
Indirect Drivers as W-2 employees.
                                7
the record whether the remaining Masters and Agents classified

their drivers as W-2 employees or independent contractors.

    c.   Recruiting, Onboarding, and Orientation

    Certain basic facts about the recruiting and onboarding of

Indirect Drivers are undisputed. Pursuant to its contracts with

the Masters, Dynamex performed the background checks, driving

checks, drug tests, and other onboarding tasks for Indirect

Drivers who worked for Masters. Dynamex did not perform these

tasks for Indirect Drivers who worked for Agents. Rather, under

their contracts with Dynamex, the Agents handled most onboarding

tasks and certified to Dynamex that they had been completed.

Otherwise, the parties extensively dispute the process by which

drivers came to be drivers for Google Express.

    Ouadani claims that Dynamex recruited the Indirect Drivers

through internet advertisements on websites such as Craigslist

and Indeed.com. The advertisements specified that Dynamex was

looking for independent contractors with their own vehicles who

were willing to work for shift pay and no commissions. Indeed,

this is how Ouadani first learned about the opportunity to

perform Google Express deliveries. Dynamex concedes that from

March 16, 2016 to June 10, 2016 it ran such an advertisement but

insists that advertisement was placed by mistake and was an

exception to its ordinary practice. Dynamex claims that the rest

of time it only advertised for third-party companies (i.e.,

                                8
Masters and Agents) that could provide drivers to perform

deliveries for its clients, such as Google. Dynamex also points

out that not all the Indirect Drivers approached it directly.

Some drivers, for example, were associated with Masters well

before they began driving for Google Express. In those cases,

the Masters would suggest to Dynamex the drivers they wanted to

perform Google Express deliveries, which would trigger the

onboarding process.

    Ouadani also contends that when prospective drivers

contacted Dynamex about performing delivery services in response

to an advertisement, Dynamex would ask them to come into its

Wilmington office. Once there, Dynamex would have the

prospective drivers fill out paperwork and submit to a drug

test. The paperwork included a job application and consent forms

for background and driving checks. Ouadani claims Dynamex then

“assigned” prospective drivers to the Masters with whom they

would contract directly.

    Dynamex disputes many of the details of how Ouadani

characterizes this process. First, it denies that the process

always followed this order. Instead, Dynamex contends that

ordinarily once a prospective driver contacted the company, it

would refer them to the Masters before completing any additional

onboarding. Second, it denies that prospective drivers filled

out a job application or that it “assigned” the drivers to

                                9
Masters. Dynamex contends that when prospective drivers first

came to its office they were provided with a list of Masters who

might be hiring. Both the drivers and the Masters were then free

to decide whether or not to enter into an employment

relationship. If a prospective driver and a Master did choose to

associate, then the Master would send the driver back to Dynamex

for onboarding.

    Regardless of how the Indirect Drivers came to Dynamex, the

SOW required that all Indirect Drivers complete an orientation

program before they could began performing Google Express

deliveries. The parties do not dispute the essential details of

the orientation program. The first part of the program was a

three to five-hour training called “Intrepid” which was designed

by Google. Intrepid covered various subjects, including how to

interact with customers, perform deliveries, and resolve

delivery issues consistent with Google’s standard operating

procedures. The Indirect Drivers completed the Intrepid training

at Dynamex’s Wilmington office. The second part of the program

was an online training called “Marshall” which also was designed

by Google and was intended to familiarize the Indirect Drivers

with the Google application they would be using to make

deliveries. The final part of the program was an on-the-road

orientation where the Indirect Drivers rode along with more

experienced drivers to get hands on experience before performing

                               10
deliveries solo -- the more experienced driver was not always

from the same Master or Agent as the trainee driver.

    As part of the onboarding process, Google would issue each

driver an email address with the extension “dynamex.courier-

ops.com” that Google used to communicate with them. The Indirect

Drivers also were required to use a Google-approved phone and a

“Socket” scanner. Ouadani claims that Dynamex issued the

required phones and scanners to the Indirect Drivers. Dynamex

disagrees, claiming that it did not issue or lease any equipment

directly to the Indirect Drivers. Instead, the Indirect Drivers

leased the phones and scanners from their Masters or Agents, who

in turn had leased them from Dynamex, who in turn leased them

from Google.

    d.   Scheduling and Deliveries

    Once the Indirect Drivers had been onboarded, trained, and

supplied with the necessary equipment, they were ready to begin

making deliveries. Up until mid-August 2016, the standard Google

Express shift was four hours long. From mid-August to October

2016, shifts were between four and six hours long. Shifts were

scheduled based on Google’s anticipated need for drivers and the

availability of individual drivers. Ouadani claims that the

drivers reported their availability directly to Dynamex, and

then Dynamex scheduled their shifts. Dynamex disputes that this

was always the case. According to Dynamex, sometimes the

                               11
Indirect Drivers would inform Dynamex of their availability, but

other times they would inform their Masters or Agents, who in

turn would inform Dynamex. Dynamex employees would then input

the drivers’ availability into the Google application and the

drivers would be notified of their assigned shifts.

    Neither Google nor Dynamex required the Indirect Drivers to

work a certain number of shifts per week. But the shifts were

for pre-determined time slots and, once Indirect Drivers were

assigned a shift, they were required to work that shift. If a

driver was unable to work an assigned shift, they were supposed

to let their Master or Agent know. The Master or Agent would

then inform Dynamex. Conversely, if Dynamex needed additional

drivers to cover shifts, it would reach out to the Masters and

Agents to see if they had any available drivers. Under the SOW,

Google charged Dynamex a fee for shifts that went uncovered and,

if a shift went uncovered because the assigned driver did not

show, Dynamex would pass that charge on to the driver’s Master

or Agent. S&B, for example, would then pass these fees on to the

drivers themselves by deducting from their pay checks. But the

parties dispute whether the Masters and Agents always would

charge their drivers for missed shifts.

    For each shift, drivers were required to report to an

assigned starting location 15 minutes before the shift started.

The starting location was selected and communicated to the

                               12
drivers by Google. Drivers were required to login to the Google

Express application five minutes before their shift started, but

they could only login if they were already at their starting

location. Once a shift started, drivers were required to

complete deliveries in the order they were assigned by Google

and in accordance with the routes provided by Google. Although

drivers primarily took directions from Google during their

shifts, they would sometimes receive additional instructions

from Dynamex dispatchers. Dynamex claims, however, that when

this happened its dispatchers were only relaying instructions

that came from Google.

    Dynamex also periodically would send emails to its Masters

and Agents asking that they remind their drivers about Google’s

standard operating procedures for making deliveries and/or

notify them of changes to those procedures. Google tracked the

drivers’ performance through its application and would charge

Dynamex fees when the drivers did not follow the specified

procedures (e.g., showing up late for a shift, making deliveries

out of order). Dynamex would then pass these fees on to the

drivers’ Masters or Agents via deductions from their per shift

payments. Again, the parties dispute whether these charges were

always passed on to the drivers by their Masters or Agents. The

parties also dispute whether Dynamex had the authority to

terminate drivers if they failed to perform adequately. Dynamex

                               13
insists that only Google or the Masters and Agents could

terminate a driver.

    While completing Google Express deliveries, drivers were

required to wear Google-approved apparel. Ouadani claims that

this was a Dynamex requirement, while Dynamex claims it was a

Google requirement. What constituted Google-approved apparel

meant different things at different times. From June 2014

through at least February 2016, Google required that Indirect

Drivers wear uniforms and badges bearing its own logo. And, from

at least April 2016 to October 2016, it required uniforms and

badges with Dynamex’s logo. Drivers were also required

periodically to complete supplemental trainings on Google

standard operating procedures. These trainings were designed by

Google, and Dynamex would notify the drivers of the trainings.

As with the uniform policy, the parties disagree about whether

Dynamex or Google required the supplemental trainings.

    e.   Payment and Deductions

    Dynamex did not directly make payments to the Indirect

Drivers. Instead, Dynamex made payments to the Masters and

Agents for the shifts their Indirect Drivers worked. These

payments were for a per shift amount less any applicable

deductions. Dynamex paid a fixed amount per shift regardless of

the time needed to complete the shift or the miles driven. This

per shift rate was negotiated between Dynamex and the individual

                               14
Masters and Agents. Dynamex deducted from these amounts various

costs for services and equipment, such as background checks,

insurance, uniforms, scanners, and radios. Dynamex also took

deductions when a driver missed a shift, logged in late for a

shift, or when a Google Express customer complained about

missing or damaged goods (i.e., customer “cargo claims”). All of

this information was tracked in Dynamex’s proprietary software

system, Dynamex Enterprise Courier Software (“DECS”).

    The parties dispute how the Masters and Agents in turn paid

their drivers. There is limited evidence in the record on this

score. Ouadani contends that the Masters and Agents simply

passed through the payments (and deductions) to the Indirect

Drivers. He points to several pieces of evidence to support this

theory. One of the forms that Indirect Drivers signed as part of

their onboarding was the Indirect Driver/Helper Deduction

Agreement (the “Deduction Agreement”). Each Deduction Agreement

listed the various deductions Dynamex would take per shift and

it was signed by Dynamex, a representative of the Master or

Agent, and the Indirect Driver. Also, the “settlement

statements” generated by Dynamex’s DECS system and sent to the

Masters and Agents reflected the “Total payment to driver,” not

the payment to the Master or Agent. And S&B simply passed the

per shift payments and deductions on to its Indirect Drivers,

albeit after taking a 17.5% cut for itself.

                               15
    Dynamex counters that at least some Masters and Agents paid

their Indirect Drivers as W-2 employees, but presents no

evidence on whether the employees were paid hourly or on a shift

basis.

                       PROCEDURAL HISTORY

    Ouadani filed this proposed class action on October 11,

2016. His complaint asserts class claims for misclassification

under Mass. Gen. Laws ch. 149 § 148B (the “Massachusetts

Independent Contractor Statute”) (Count I), improper deductions

under Mass. Gen. Laws ch. 149 § 148 (the “Massachusetts Wage

Act”) (Count II), minimum wage violations under Mass. Gen. Laws.

ch. 151, § 1A (the “Massachusetts Minimum Wage Law”) (Count

III), and unjust enrichment (Count IV). It also asserts an

individual claim for retaliation (Count V) and a collective

action claim for minimum wage violations under the Fair Labor

Standards Act (Count VI). Dynamex moved to dismiss and/or compel

arbitration of all claims on February 9, 2017. The Court denied

Dynamex’s motion on May 10, 2017. Dynamex then appealed the

Court’s decision, and the case was stayed while the appeal was

pending. On November 21, 2017, the First Circuit denied

Dynamex’s appeal. The Court subsequently lifted the stay and

discovery on liability proceeded between the parties.




                               16
     On October 14, 2018, Ouadani filed a motion for class

certification as to Counts I and II. He seeks a class with the

following definition:

     [A]ll individuals categorized by Dynamex as “indirect
     drivers” who performed Google Express deliveries
     between July 16, 2014 and October 14, 2016.

On the same day, Ouadani also filed a motion for summary

judgment as to Count I only. Defendants opposed both motions.

The Court held a hearing on Ouadani’s class certification and

summary judgment motions on January 29, 2019.

                   MOTION FOR CLASS CERTIFICATION

I.   Legal Standard

     Federal Rule of Civil Procedure 23(a) imposes four

“threshold requirements” applicable to all class actions:

     (1) the class is so numerous that joinder of all
     members is impracticable;

     (2) there are questions of law or fact common to the
     class;

     (3) the claims or defenses of the representative
     parties are typical of the claims or defenses of the
     class; and

     (4) the representative parties will fairly and
     adequately protect the interests of the class.

Fed. R. Civ. P. 23(a); Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 613 (1997).

     In addition to the requirements of Rule 23(a), the party

seeking class certification must establish the elements of Rule

23(b)(1), (2), or (3). Amchem, 521 U.S. at 614. Ouadani seeks

                                17
certification under Rule 23(b)(3), which permits a class action

when common questions “predominate over any questions affecting

only individual members,” and class resolution is “superior to

other available methods for fairly and efficiently adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3). Matters “pertinent”

to evaluating predominance and superiority include:

    (A) the class members' interests in individually
    controlling the prosecution or defense of separate
    actions;

    (B) the extent and nature of any litigation concerning
    the controversy already begun by or against class
    members;

    (C) the desirability or undesirability of
    concentrating the litigation of the claims in the
    particular forum; and

    (D) the likely difficulties in managing a class
    action.

Fed. R. Civ. P. 23(b)(3).

    Ouadani has the initial burden of showing that the proposed

class satisfies the Rule 23 requirements. In re Nexium Antitrust

Litig., 777 F.3d 9, 27 (1st Cir. 2015). If factual premises are

disputed at the class certification stage, the Court may “‘probe

behind the pleadings’ to ‘formulate some prediction as to how

specific issues will play out’ in order to assess whether the

proposed class meets the legal requirements for certification.”

In re New Motor Vehicles Canadian Exp. Antitrust Litig., 522

F.3d 6, 17 (1st Cir. 2008) (quoting Gen. Tel. Co. of Sw. v.

Falcon, 457 U.S. 147, 160 (1982); Waste Mgmt. Holdings, Inc. v.

                               18
Mowbray, 208 F.3d 288, 298 (1st Cir. 2000)). A class should be

certified only if “the trial court is satisfied, after a

rigorous analysis,” that the Rule 23 requirements have been met.

Comcast Corp. v. Behrend, 569 U.S. 27, 33-34 (2013).

II.   Analysis

      a.   Numerosity

      Rule 23(a)(1)’s requirement that the proposed class be “so

numerous that joinder . . . is impracticable” is a “low

threshold” that typically can be satisfied with a showing that

the class is comprised of at least 40 members. See Garcia-

Rubiera v. Calderon, 570 F.3d 443, 460 (1st Cir. 2009). The

parties agree there were 130 drivers whom Dynamex classified as

Indirect Drivers and who performed Google Express deliveries in

Massachusetts during the relevant period. Even if the Court were

to exclude the Indirect Drivers supplied by Agents and those who

were W-2 employees of Masters, the numerosity requirement still

would be satisfied. Only 13 of the 130 Indirect Drivers in the

proposed class were provided by Agents.4 And, so far, only 18 of

the 122 Indirect Drivers supplied by Masters have been

identified as potential W-2 employees. That still leaves 99




4    This number includes the eight Indirect Drivers provided by
Famm Driving and Patriot Express Logistics LLC and the five
Indirect Drivers who worked for S&B between May 6, 2015 to
January 6, 2016 when it was an Agent, not a Master. See Dkt. No.
79-1 at 3.
                                19
Indirect Drivers as putative class members, which is comfortably

above the 40-class member threshold. Further, the Court finds

that joinder of all the proposed class members would be

impracticable. Thus, the proposed class satisfies Rule

23(a)(1)’s numerosity requirement.

    b.   Commonality

    Rule 23(a)(2) requires the identification of an issue that

is by its nature “capable of classwide resolution -- which means

that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one

stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011). The class must not only raise common questions, but

those questions must also generate common answers that help

resolve the litigation. Id. However, a single common issue is

sufficient for the purposes of Rule 23(a)(2). Id. at 359.

    Ouadani argues that the common question that satisfies Rule

23(a)(2) is whether Dynamex misclassified its Indirect Drivers

as independent contractors rather than employees. He points to

several cases where courts in this district have found that a

lawsuit challenging a company-wide practice or policy satisfied

Rule 23(a)(2). See Garcia v. E.J. Amusements of N.H., Inc., 98

F. Supp. 3d 277, 286-88 (D. Mass. 2015) (Saris, J.) (finding

defendant’s payroll policies that applied to all putative class

members raised common questions of law and fact); George v.

                               20
Nat’l Water Main Cleaning Co., 286 F.R.D. 168, 175 (D. Mass.

2012) (Casper, J.) (finding allegation that defendants

misclassified putative class members as “laborers” raised

numerous common questions of law and fact); Overka v. Am.

Airlines, Inc., 265 F.R.D. 14, 18 (D. Mass. 2010) (Young, J.)

(finding defendants’ nationwide policy of charging fees to

customers that allegedly deprived its employees of tips raised

common questions of law and fact). Further, Ouadani argues that

the question of whether the indirect drivers qualify as

employees of Dynamex under the Massachusetts Independent

Contractor Statute can be answered with common proof because he

has set forth evidence of Dynamex’s policies and practices

through which it exercised control over all of the Indirect

Drivers.

    The Court agrees with Ouadani that the proposed class

satisfies the commonality requirement of Rule 23(a)(2). Ouadani

is only seeking class certification for two of his claims --

misclassification (Count I) and improper deductions (Count II)

under Massachusetts law. Whether or not the Indirect Drivers

were properly classified as independent contractors rather than

employees is a central question to both claims. Ouadani argues

that the Indirect Drivers were employees because Dynamex had

actual control over them. To this end, he points to evidence

that the Indirect Drivers were subject to, inter alia, the same

                               21
orientation program, shift scheduling procedures, and uniform

requirements. In DaSilva v. Border Transfer of MA, Inc., 296 F.

Supp. 3d 389, 401 (D. Mass. 2017), this Court held that those

same types of evidence were sufficient to show actual control

under the Massachusetts Independent Contractor Statute, at least

for the purposes of Rule 23(a)(2). See also Vargas v. Spirit

Delivery & Distribution Servs., Inc., 245 F. Supp. 3d 268, 287

(D. Mass. 2017) (finding that defendant’s control over delivery

drivers classified as independent contractors could be

determined by reference to evidence of its common policies and

practices). The Court sees no reason to reach a different

conclusion here.

    Indeed, Dynamex’s responses to these arguments are

unavailing. It principally relies on Magalhaes v. Lowe's Home

Centers, Inc., in which another court in this district declined

to certify a class of independent contractors who worked for

Lowe’s as installers of flooring, millwork, cabinets, and

countertops. No. CIV.A. 13-10666-DJC, 2014 WL 907675, at *9 (D.

Mass. Mar. 10, 2014) (Casper, J.). But in reaching its decision,

the Magalhaes court specifically distinguished contrary cases

involving delivery drivers, reasoning that the key difference

between the Lowe’s installers and delivery drivers was that the

latter group performed only a single service and so operated

with less autonomy from their putative employer. Id. at *5-6.

                               22
For this reason, Magalhaes is inapplicable here given that the

Indirect Drivers were delivery drivers that performed a single

service for Dynamex.

    Dynamex’s other arguments, meanwhile, focus on the

differences between the Indirect Drivers and the potential

individualized questions that those differences raise. Yet

Dynamex overstates its case by arguing that no common fact

exists amongst the Indirect Drivers. Rather, Dynamex concedes

the existence of several policies and practices that were

applicable to all the Indirect Drivers. The evidence of

Dynamex’s common policies and practices may or may not

ultimately establish that the Indirect Drivers were its

employees, but this type of evidence is sufficient for

determining liability on a class-wide basis. See DaSilva, 296 F.

Supp. 3d at 401 (“[T]he question at this stage is whether the

level of actual control can be determined by common evidence . .

. .”); see also Vargas, 245 F. Supp. 3d at 285 (certifying class

but declining to grant summary judgment in favor of plaintiffs

as to employee status because there were material disputes of

fact as to defendant’s degree of control). In any case,

Dynamex’s arguments concerning the prevalence of individualized

questions are more applicable to Rule 23(b(3)’s predominance

requirement, which the Court addresses in further detail below.



                               23
    Accordingly, the Court finds that the proposed class

satisfies Rule 23(a)(2)’s commonality requirement.

    c.   Typicality

    “Typicality requires that the class representative's

‘injuries arise from the same events or course of conduct as do

the injuries of the class,’ but his claims need not be

‘identical to those of absent class members.’” Henderson v. Bank

of N.Y. Mellon, N.A., 332 F. Supp. 3d 419, 427 (D. Mass. 2018)

(quoting In re Credit Suisse–AOL Sec. Litig., 253 F.R.D. 17, 23

(D. Mass. 2008)). This requirement is “not highly demanding

because the claims only need to share the same essential

characteristics, and need not be identical.” Payne v. Goodyear

Tire & Rubber Co., 216 F.R.D. 21, 24-25 (D. Mass 2003); see also

DaSilva, 296 F. Supp. 3d at 404 (acknowledging Rule 23(a)(3)’s

“permissive standards”). The commonality inquiry under Rule

23(a)(2) and the typicality inquiry under Rule 23(a)(3) are

closely related and “tend to merge.” Falcon, 457 U.S. at 151

n.13. Further, Rule 23(a)(3) tolerates even significant

differences between the named plaintiff and the proposed class

members as long as the named plaintiff’s experience is

“reasonably coextensive” with the experiences of the rest of the

class. See DaSilva, 296 F. Supp. 3d at 405.

    The parties’ arguments concerning typicality are derivative

of their arguments concerning commonality. Dynamex highlights

                               24
the differences between Ouadani and the other Indirect Drivers.

Ouadani counters that he is typical of the other Indirect

Drivers because his claims arise from same Dynamex policies and

practices that applied to the other Indirect Drivers. The Court

agrees with Ouadani for the same reasons it agrees with him on

commonality. Even though there may be some differences between

Ouadani and the putative class members, what matters is that

they are bound together by a common legal theory. Id. Dynamex

also complains about the sufficiency of Ouadani’s evidence,

pointing out that he has not provided any testimony from other

proposed class members to demonstrate that his experience was

typical of theirs. But this is not necessary.5 Ouadani has

provided evidence from Dynamex of its policies and practices as

they applied to all Indirect Drivers, and he has provided his

own testimony of how those policies and practices were in fact

applied to him. This is sufficient for the purposes of Rule

23(a)(3). See McLaughlin v. Liberty Mut. Ins. Co., 224 F.R.D.

304, 310 (D. Mass. 2004) (finding typicality requirement




5    The two cases Dynamex cites to suggest otherwise were FLSA
conditional certification cases, and the only evidence in the
record at the time of the motion for conditional certification
were the affidavits of the named plaintiffs. See Rios v. Current
Carrier Corp., No. CIV.A. 14-10247-GAO, 2015 WL 1443058, at *2
(D. Mass. Mar. 30, 2015); O'Donnell v. Robert Half Int'l, Inc.,
429 F. Supp. 2d 246, 250 (D. Mass. 2006). Ouadani has provided
far more robust evidence of Dynamex’s policies and practices
than plaintiffs did in those FLSA cases.
                               25
satisfied where class claims arose from “the same policies and

wrongful conduct of the Defendant, and [we]re based on the same

legal theories”). Thus, the Court finds that the proposed class

satisfies Rule 23(a)(3)’s typicality requirement.

    d.   Adequacy

    To satisfy Rule 23(a)(4)’s adequacy requirement, “[t]he

moving party must show first that the interests of the

representative party will not conflict with the interests of any

of the class members, and second, that counsel chosen by the

representative party is qualified, experienced and able to

vigorously conduct the proposed litigation.” Andrews v. Bechtel

Power Corp., 780 F.2d 124, 130 (1st Cir. 1985). As a general

matter, there is no conflict where the “named plaintiff[] and

the putative class members share an interest in recovering wages

lost as a result of misclassification.” DaSilva, 296 F. Supp. 3d

at 405. At this stage, there is no reason to believe that

Ouadani’s interests will conflict those of the Indirect Drivers,

and any Indirect Drivers who happen to disagree with Ouadani’s

decision to sue Dynamex are free to opt out of the class. See

id. Ouadani’s chosen counsel, meanwhile, is more than qualified

to prosecute this litigation on behalf of the proposed class.

See Dkt. No. 72-1 (affidavit of lead counsel, Stephen Churchill,

detailing extensive experience in employment litigation, which

includes the prosecution of similar class action cases). For its

                               26
part, Dynamex does not challenge the adequacy of either Ouadani

or his counsel to represent the proposed class. Accordingly, the

Court finds that Rule 23(a)(4)’s adequacy requirement has been

met.

       e.   Predominance

       “The Rule 23(b)(3) predominance inquiry tests whether

proposed classes are sufficiently cohesive to warrant

adjudication by representation.” Amchem, 521 U.S. at 623. As

part of this inquiry, courts must “give careful scrutiny to the

relation between common and individual questions in a case.”

Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016).

While the predominance requirement is “far more demanding” than

Rule 23(a)(2)’s commonality requirement, it nevertheless assumes

that some individual questions will exist. Amchem, 521 U.S. at

624. “When ‘one or more of the central issues in the action are

common to the class and can be said to predominate, the action

may be considered proper under Rule 23(b)(3) even though other

important matters will have to be tried separately, such as

damages or some affirmative defenses peculiar to some individual

class members.’” Bouaphakeo, 136 S. Ct. at 1045 (quoting 7AA C.

Wright, A. Miller, & M. Kane, Federal Practice and Procedure §

1778, at 123–24 (3d ed. 2005)).

       The predominance inquiry is where the rubber meets the road

for Ouadani’s class certification motion. Dynamex raises several

                                  27
important issues regarding the proper scope of the proposed

class.

           i. Liability Issues

    Dynamex first focuses on what Ouadani needs to prove in

order to establish liability under the Massachusetts Independent

Contractor Statute. As outlined in more detail below, Dynamex

must make two showings to avoid liability for misclassification

of the Indirect Drivers as independent contractors. First, under

Prong A of the statute’s control test, Dynamex must show that

the Indirect Contractors were free from its control both under

contract and in fact. Mass. Gen. Laws ch. 149, § 148B(a)(1).

Second, under Prong C, it must show that the Indirect Drivers

were “customarily engaged in an independently established trade,

occupation, profession or business of the same nature as that

involved in the service performed.” Id. § 148B(a)(3). Dynamex

contends that both showings require individualized proof, which

prevents Ouadani from satisfying Rule 23(b)(3).

    With respect to Prong A, Dynamex argues that individual

questions predominate because the degree of actual control that

Dynamex exercised over the Indirect Drivers varied from driver

to driver. Dynamex argues that the Indirect Drivers did not have

similar experiences because they worked for 21 different Masters

and Agents. In particular, Dynamex observes (1) drivers were

recruited, onboarded, and orientated in different ways;

                                 28
(2) drivers were subject to different uniform requirements; and

(3) not all drivers drove their own vehicles. The first point

has some merit because there does appear to have been

significant variance in how Indirect Drivers were recruited,

onboarded, and orientated. But this variance is mostly accounted

for by the differences between Masters and Agents. Agents

recruited their own drivers and, under their contracts with

Dynamex, they were solely responsible for onboarding those

drivers. The Indirect Drivers supplied by Agents were also

different in that Dynamex only used them to cover “overages”

when Google’s demand for drivers exceeded the number of drivers

provided by Masters. This was reflected in the fact that Agents

were required to have more than 50% of their business come from

clients other than Dynamex. All of this suggests that Dynamex

exercised a lesser degree of control over the Indirect Drivers

provided by Agents. These issues can be addressed, however, by

simply excluding that subset of drivers from the class.

    Dynamex’s other two points are less persuasive. It is true

that at different times Indirect Drivers were required to wear

different uniforms and badges: at the beginning of the class

period they wore Google-branded uniforms and badges and at the

end they wore Dynamex-branded ones. For the purposes of

analyzing control, however, the key fact is that at all relevant

times the Indirect Drivers were subject to a uniform

                               29
requirement. Differences in the exact uniforms and badges worn

by the Indirect Drivers do not raise individualized issues

serious enough to defeat class certification. Meanwhile, Dynamex

does not explain why the fact that some Indirect Drivers used

their own vehicles while others used vehicles provided by the

Masters and Agents is relevant to the inquiry into Dynamex’s

degree of control over the Indirect Drivers.6 And Dynamex

concedes elsewhere in its briefing that most Indirect Drivers

used their own vehicles. That a small minority of the putative

class drove vehicles provided by their Masters or Agents is not

enough for the Court to conclude that individual issues

predominate.

     With respect to Prong C, Dynamex argues that the factfinder

will need to determine whether each Indirect Driver actually

engaged in independent business, which will also require

individualized proof. It is true that this may form part of the

Prong C analysis. See DaSilva v. Border Transfer of MA, Inc.,

377 F. Supp. 3d 74, 96 (D. Mass. 2019) (determining that the




6    If anything, the drivers that did not use their own
vehicles to make deliveries are different from the other
putative class members because they cannot claim damages for
mileage-related expenses. But individualized damages questions
alone are not a bar to class certification. See Smilow v. Sw.
Bell Mobile Sys., Inc., 323 F.3d 32, 40 (1st Cir. 2003) (“Where,
as here, common questions predominate regarding liability, then
courts generally find the predominance requirement to be
satisfied even if individual damages issues remain.”).
                               30
applicable standard is unclear but both “[t]he nature of the

services performed and the actual and customary conditions of

employment of the workers are relevant to the [Prong C]

inquiry”). But at the class certification stage the Court is

entitled to “probe behind the pleadings” so as to make

predictions about how the litigation is likely to unfold. In re

New Motor Vehicles, 522 F.3d at 17 (quoting Falcon, 457 U.S. at

160). There are at least two reasons why the Court finds it

unlikely that the Prong C inquiry will cause individual issues

to predominate over common ones.

    First, Ouadani only needs to prevail on one prong of the

control test to establish that the Indirect Drivers were

employees of Dynamex. So far, he has focused his efforts on

Prong A and, in particular, the question of actual control as

evidenced by Dynamex’s common policies and practices. In his

view, this is the beginning and end of the analysis of the

Indirect Drivers’ employment status and there is no need to

reach Prong C. But even if the parties do end up contesting

Prong C at trial, the Court expects that Prong A will remain the

focus. Second, Dynamex asserts Prong C arguments that are based

on common proof. For example, Google Express shifts lasted four

to six hours and there was no requirement that drivers work a

certain number of shifts per week, meaning they could control

their hours and budget time for other clients or jobs. Dynamex

                               31
also contends that this is borne out by “random sampling” of its

shift data for the Indirect Drivers, which shows that many

drivers performed Google Express deliveries less than full time.

These arguments suggest that the Prong C inquiry also may turn

on common proof.

            ii. Damages Issues

       Dynamex also gains some traction arguing that the

calculation of damages in this case will raise too many

individualized issues. While ordinarily individual damages

questions do not defeat class certification, see Smilow, 323

F.3d at 40; DaSilva, 296 F. Supp. 3d at 406, Dynamex’s business

model of hiring Indirect Drivers through Masters and Agents

threatens to create especially complex damages issues. Dynamex

paid the Masters and Agents, not the Indirect Drivers. How the

Masters and Agents in turn paid their Indirect Drivers is

intensely disputed but there is little in the way of direct

evidence to support either parties’ position. Calculating

damages, then, may require the factfinder to examine the

compensation schemes employed by each individual Master and

Agent. This also potentially raises individualized issues in

determining liability. If a Master or Agent did not pass on

deductions to its drivers or compensated them for mileage-

related expenses, then those drivers might not have any claim at

all.

                                 32
    Dynamex argues that there is no common proof that that will

allow the factfinder to determine what deductions were taken

from the Indirect Drivers’ pay and what business expenses were

reimbursed because the compensation schemes will vary between

Masters and Agents. In similar circumstances, courts in this

district have declined to certify classes that include so-called

“secondary drivers” who worked directly for companies other than

the defendant. See Martins v. 3PD, Inc., No. CIV.A. 11-11313-

DPW, 2013 WL 1320454, at *8 (D. Mass. Mar. 28, 2013) (certifying

class for misclassification claim that included secondary

drivers but declining to certify class for improper deductions

claim due to complex damages issues created by secondary

drivers); Martins v. 3PD Inc., No. CIV.A. 11-11313-DPW, 2014 WL

1271761, at *11 (D. Mass. Mar. 27, 2014) (amending prior class

certification ruling and re-defining class to exclude secondary

drivers); see also DaSilva, 296 F. Supp. 3d at 406 (defining

class to exclude secondary drivers); Vargas, 245 F. Supp. 3d at

285 (same). But Ouadani contends this case is different. He asks

the Court to draw the inference that the Masters and Agents

simply passed through Dynamex’s deductions to their drivers and

did not reimburse them for business expenses such as mileage. In

his view, Dynamex’s two-tiered business model served no

practical purpose other than to shift potential wage and hour

liability to the Masters and Agents. If the Court draws the

                               33
requested inference, then class damages can be calculated using

data from Dynamex’s DECS system (i.e., common proof) which

tracked shifts, deductions, and miles for the individual

drivers.

    There is compelling evidence to support this inference.

First, Dynamex’s corporate representative conceded at his

deposition that the company moved away from contracting directly

with drivers in response to a prior class action lawsuit.

Second, Dynamex had the Indirect Drivers sign Deduction

Agreements in which they purportedly agreed to the deductions

Dynamex and/or the Masters and Agents would take from their pay.

Third, the settlement statements generated by Dynamex and sent

to the Masters and Agents for the individual drivers recorded

the “Total payment to driver.” Fourth, S&B in fact did pass

through Dynamex’s payments and deductions to Ouadani (after

taking a 17.5% cut for itself). S&B’s corporate representative

also testified at his deposition that many of its drivers were

referred to it by Dynamex, which further suggests that Dynamex

not the Masters or Agents decided which drivers would perform

Google Express deliveries. Fifth, there is limited evidence in

the record concerning the function of the Masters and Agents

other than that they made payments to drivers. Rather, Google

and Dynamex appear to have handled most of the day-to-day

management of the Indirect Drivers.

                               34
     In response, Dynamex points to the fact that some of the

Masters paid their drivers as W-2 employees. This is a fair

point. Because W-2 employees are entitled to certain employment

benefits and are subject to tax withholding, it is unlikely that

these Masters were simply passing through payments from Dynamex

to the Indirect Drivers. While Dynamex has not offered any

evidence of how exactly the Masters compensated their W-2

employees (i.e., an hourly rate vs. salary), the Court agrees

that calculating their damages will likely require

individualized proof. Moreover, it is not clear to the Court

that Dynamex can even be held liable for misclassifying Indirect

Drivers as independent contractors if they were in fact

classified by their Masters as employees. But these issues can

be avoided by excluding all W-2 employees from the class. For

the remaining Indirect Drivers, however, Dynamex merely

speculates that their Masters and Agents may have used different

compensation schemes. This is not enough to overcome the

inference suggested by Ouadani and supported by the evidence

that is actually in the record.7


7    The Court recognizes that the parties have not yet
conducted discovery on damages. If that process reveals the
Masters and Agents employed more complicated and varied
compensation schemes than the evidence currently suggests,
Dynamex of course is free to move to decertify the class. See In
re Sonus Networks, Inc. Sec. Litig., 229 F.R.D. 339, 348 (D.
Mass. 2005) (“[T]he court may decertify a class at anytime
before final judgment.”).
                               35
    Therefore, the Court concludes that subject to the

modifications described above –- the exclusion of the Indirect

Drivers who (1) worked for Agents and (2) were W-2 employees of

Masters –- the proposed class satisfies Rule 23(b)(3)’s

predominance requirement.

    f.   Superiority

    Under Rule 23(b)(3), the Court also must be satisfied that

“a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” The

superiority inquiry is closely related to the predominance

inquiry, see Amchem, 521 U.S. at 615-16, and Dynamex’s arguments

concerning superiority mostly re-hash those it made regarding

predominance. For largely the same reasons, the Court does not

find these arguments persuasive. Rather, the Court agrees with

Ouadani that “that efficiency and the policy considerations

unique to the employment context make class adjudication

superior.” DaSilva, 296 F. Supp. 3d at 406. The Court is

satisfied that Rule 23(b)(3)’s superiority requirement is

satisfied.

    g.   Ascertainability

    In addition to the textual requirements of Rule 23, the

First Circuit adds an ascertainability requirement to the class

certification analysis. “[T]he definition of the class must be

‘definite,’ that is, the standards must allow the class members

                               36
to be ascertainable.” In re Nexium, 777 F.3d at 19. The members

of the class are ascertainable if the class definition uses

“objective criteri[a].” See Matamoros v. Starbucks Corp., 699

F.3d 129, 139 (1st Cir. 2012). The parties do not contest this

issue and the Court sees no reason why the class members are not

ascertainable here. Indeed, the parties agree which Google

Express drivers fall within the class as proposed by Ouadani.

And the Court’s modifications to the proposed class do not

impact ascertainability. Whether the Indirect Drivers worked for

Masters or Agents and whether they were employed as W-2

employees or independent contractors are both objective

criteria. Thus, the Court finds that the class satisfies the

First Circuit’s ascertainability requirement.

                   MOTION FOR SUMMARY JUDGMENT

I.   Legal Framework

       a. Standard of Review

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute

of fact is considered genuine if “a reasonable jury, drawing

favorable inferences, could resolve it in favor of the nonmoving

party.” Triangle Trading Co. v. Robroy Indus., Inc., 200 F.3d 1,

2 (1st Cir. 1999) (quotation omitted). “A fact is material if it

has the potential of determining the outcome of the litigation.”

                               37
Patco Constr. Co. v. People’s United Bank, 684 F.3d 197, 207

(1st Cir. 2012) (quotation omitted). The burden is on the party

moving for summary judgment to establish that there are no

genuine disputes of material fact. Carmona v. Toledo, 215 F.3d

124, 132 (1st Cir. 2000). Critically, the Court must view the

entire record in the light most favorable to the nonmoving party

and draw all reasonable inferences in its favor. Farmers Ins.

Exch. v. RNK, Inc., 632 F.3d 777, 779-80 (1st Cir. 2011).

       b. Massachusetts Wage Act

    The Massachusetts Wage Act “requires prompt and full

payment of wages due.” Camara v. Attorney Gen., 941 N.E.2d 1118,

1121 (Mass. 2011). To receive protection under the Wage Act, an

individual must “provide services to an employer as an employee

(rather than as an independent contractor).” Sebago v. Bos. Cab

Dispatch, Inc., 28 N.E.3d 1139, 1146 (Mass. 2015) (quoting

Somers v. Converged Access, Inc., 911 N.E.2d 739, 748 (Mass.

2009)). The Massachusetts Independent Contractor Statute governs

whether an individual qualifies as an employee or an independent

contractor for purposes of the Massachusetts Wage Act:

    [A]n individual performing any service, except as
    authorized under this chapter, shall be considered to
    be an employee ... unless:

         (1) the individual is free from control and
         direction in connection with the performance of
         the service, both under his contract for the
         performance of service and in fact; and


                               38
         (2) the service is performed outside the usual
         course of the business of the employer; and,

         (3) the individual is customarily engaged in an
         independently established trade, occupation,
         profession or business of the same nature as that
         involved in the service performed.

Mass. Gen. Laws ch. 149, § 148B(a); Chambers v. RDI Logistics,

Inc., 65 N.E.3d 1, 7 (Mass. 2016). The statute presumes that a

worker is an employee and requires the employer to satisfy all

three prongs by a preponderance of the evidence to show that the

worker is an independent contractor instead. See Chambers, 65

N.E.3d at 7-8; Somers, 911 N.E.2d at 747. The three prongs are

referred to as Prongs A, B, and C (or sometimes Prongs 1, 2, and

3) in the caselaw. The statute aims “to protect workers by

classifying them as employees, and thereby grant them the

benefits and rights of employment, where the circumstances

indicate that they are, in fact, employees.” Sebago, 28 N.E.3d

at 1146 (quoting Depianti v. Jan-Pro Franchising Int'l, Inc.,

990 N.E.2d 1054, 1066 (Mass. 2013)). Courts interpret the

statute in a manner consistent with this purpose. Id.

    The First Circuit has held that Prong B is preempted by the

Federal Aviation Administration Authorization Act of 1994

(“FAAAA”) as applied to entities such as Dynamex that arrange

product deliveries. See Mass. Delivery Ass'n v. Healey, 821 F.3d

187, 189 (1st Cir. 2016); Schwann v. FedEx Ground Package Sys.,

Inc., 813 F.3d 429, 442 (1st Cir. 2016). Thus, for Dynamex to

                               39
defeat the presumption of employment, it must prevail on both

Prongs A and C. Conversely, Ouadani can prevail by showing that

either Prong A or C is not satisfied. See Sebago, 28 N.E.3d at

1146 (“The failure to satisfy any prong will result in the

individual's classification as an employee.”).

    To satisfy Prong A, Dynamex must show that the worker “is

free from control and direction in connection with the

performance of the service, both under his contract for the

performance of service and in fact.” Mass Gen. Laws ch. 149, §

148B(a)(1) (emphasis added). The worker need not “be entirely

free from direction and control from outside forces” to qualify

as an independent contractor. Athol Daily News v. Bd. of Review

of Div. of Emp't & Training, 786 N.E.2d 365, 371 (Mass. 2003)

(internal quotation omitted). Instead, the Prong A analysis

focuses on “the right to control the details of the performance

and the freedom from supervision ‘not only as to the result to

be accomplished but also as to the means and methods that are to

be utilized in the performance of the work.’” Id. (citation

omitted) (quoting Maniscalco v. Dir. of Div. of Emp't Sec., 97

N.E.2d 639, 640 (Mass. 1951)). “Prong A itself contains a

conjunctive test under which the plaintiffs need only prevail on

one branch.” DaSilva, 296 F. Supp. 3d at 400. Accordingly, “a

company asserting that a worker is an independent contractor



                               40
must show that the individual was free from its control both as

a matter of contract and as a matter of fact.” Id.

II.   Analysis

      Ouadani contends that Dynamex cannot bear its burden on

either part of the Prong A inquiry and, therefore, he is

entitled to summary judgment on Count I of his complaint for

misclassification of the Indirect Drivers.

      The analysis of contractual control is complicated by the

fact that the Indirect Drivers did not contract directly with

Dynamex. Ouadani tries to argue that the SOW and Amended SOW

between Dynamex and Google, which required that Dynamex make

sure that the Indirect Drivers possess certain qualification and

comply with Google’s standard operating procedures, is proof of

contractual control. But these are not the relevant contracts.

See Mass. Gen. Laws ch. 149, § 148B(a) (“the individual is free

from control and direction . . . under his contract for the

performance of service” (emphasis added)). While the terms of

SOW and Amended SOW may support an inference that Dynamex

exercised actual control over the Indirect Drivers, they do not

establish that Dynamex had contractual control. The relevant

contracts for this analysis are (1) the Indirect Drivers’

contracts with their respective Masters and (2) the Masters’

contracts with Dynamex. Theoretically, these could be read

together to determine the degree of contractual control that was

                                41
retained by Dynamex.8 Yet Ouadani does not undertake any such

analysis. Nor are all these contracts even in the summary

judgment record.9 Thus, the Court cannot conclude as a matter of

law that Dynamex had contractual control over the Indirect

Drivers.

     Ouadani identifies various indicia of control that he

believes establish that Dynamex was in fact an employer of the

Indirect Drivers:

     1.    Dynamex recruited the Indirect Drivers to perform
           Google Express deliveries.

     2.    Dynamex ran background checks and drug tests on the
           Indirect Drivers.

     3.    Dynamex required the Indirect Drivers to go through
           orientation and training programs.

     4.    Dynamex issued equipment to the Indirect Drivers.

     5.    Dynamex required the Indirect Drivers to wear badges
           and uniforms and to maintain a “professional”
           appearance.

     6.    Dynamex assigned the Indirect Drivers shifts for
           specific times and durations.




8    In light of the Court’s decision to exclude from the class
the Indirect Drivers who contracted with Agents, it does not
address in this portion of the opinion issues specific to those
drivers.
9    The contracts between Dynamex and the Masters and Agents
are in the record but not those between Masters and Agents and
their Indirect Drivers. The only contract in the record to which
a driver was a party is Ouadani’s contract with S&B. Dynamex
points out that these contracts mostly divest it of control over
Ouadani.
                                42
    7.    Dynamex required the Indirect Drivers to report to
          their assigned starting location 15 minutes before
          their shift.

    8.    Dynamex did not allow the Indirect Drivers to log into
          the Google Express application until 5 minutes before
          their shift or if they were not at their assigned
          staging location.

    9.    Dynamex required the Indirect Drivers to perform
          deliveries in a specific order using specific routes.

    10.   Dynamex directed the Indirect Drivers as to how they
          were required to pick up parcels from particular
          stores.

    11.   Dynamex made deductions from the Indirect Drivers’
          pay.

    Several of these factual claims are denied outright by

Dynamex. It denies that it recruited most of the Indirect

Drivers. It denies that it issued equipment (other than badges

and uniforms) to the Indirect Drivers. It denies that it made

deductions from the Indirect Drivers’ pay. For other claims,

Dynamex concedes that the Indirect Drivers were subject to these

requirements but denies that (1) it was the source of those

requirements and/or (2) it was responsible for enforcing them.

Dynamex’s principal point is that Google and the Masters set all

the requirements around how the Indirect Drivers were to perform

Google Express deliveries. Further, Google communicated directly

with the drivers and monitored their compliance with its

standard operating procedures through the Google Express

application. To the extent Dynamex communicated directly with

the Indirect Drivers during their shifts, it contends it was

                               43
simply passing on directives that came from Google. Likewise,

Dynamex claims that the orientation and training programs were

both required by and designed by Google. And Dynamex denies that

it had the ability to terminate Indirect Drivers –- rather, this

was done at the discretion of either Google or the drivers’

respective Masters.

    Citing a handful cases from other jurisdictions construing

other employment statutes, Dynamex also argues that customer-

imposed requirements cannot be considered evidence of control as

matter of law. The Court disagrees with Dynamex on this point.

Neither the text of the Massachusetts Independent Contractor nor

the caselaw interpreting it recognize such a limitation. Indeed,

Massachusetts courts have recognized that it is a strict

liability statute, i.e., an employer’s reasons for exercising

control over its employees are not relevant to the control

analysis. See Somers, 911 N.E.2d at 749.

    In any case, not much is left in terms of undisputed facts.

Dynamex concedes it ran background checks and drug tests on the

Indirect Drivers. It also admits it issued the drivers uniforms

and badges (although it disputes that these uniforms and badges

were always Dynamex-branded). But these concessions are not

enough to establish that Dynamex controlled the “means and

methods” by which the Indirect Drivers performed Google Express

deliveries. Athol, 786 N.E.2d at 371. Ouadani contends that

                               44
Dynamex has manufactured many of these factual disputes by

submitting an affidavit that directly contradicts the

documentary evidence and the deposition testimony of its

corporate representative. The Court is not persuaded. For the

most part, the affidavit contradicts Ouadani’s characterization

of the facts. These contradictions will have to be resolved at

trial. The Court does not find as a matter of law that Dynamex

exercised actual control over the indirect drivers.

                                 ORDER

    For the foregoing reasons, the Court ALLOWS IN PART and

DENIES IN PART Ouadani’s motion for class certification as to

Counts I and II of the complaint (Dkt. No. 70). The Court

certifies the following class:

    All individuals who performed Google Express
    deliveries between July 16, 2014 and October 14, 2016
    who (1) were categorized by Dynamex as “indirect
    drivers,” (2) were associated with a master
    independent contractor, and (3) were not W-2 employees
    of their master independent contractor.

The Court DENIES Ouadani’s motion for summary judgment as to

Count I of the complaint (Dkt. No. 71). A status conference will

be held on October 1, 2019 at 9:30 AM.

SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 Chief United States District Judge




                                  45
